Per curiam.
This disciplinary matter is before the Court on the report and recommendation of the special master, David L. Cannon, Jr., recommending that the Court accept the petition of George D. Houser (State Bar No. 369225) for suspension of his license pending appeal of his felony convictions in the federal district court for the Northern District of Georgia on one count of conspiracy to commit federal healthcare fraud, eight counts of failure to account for and pay employee payroll taxes, and two counts of failure to file personal income taxes. The State Bar had no objection to Houser’s petition. It is a violation of the Georgia Rules of Professional Conduct for a lawyer to be convicted of a felony. Rule 8.4 (a) (2) of the Georgia Rules of Professional Conduct, found in Bar Rule 4-102 (d). The maximum penalty for such conduct is disbarment. Rule 8.4 (d).
Having reviewed the record, we agree that the petition should be accepted. Accordingly, the Court hereby accepts the petition and directs that George D. Houser be suspended from the practice of law during the pendency of the appeal of his criminal convictions. See Rule 4-106 of the Georgia Rules of Professional Conduct. Houser is hereby directed to notify the State Bar’s Office of General Counsel in writing within ten days of the disposition of the appeal. Houser is reminded of his duties under Bar Rule 4-219 (c).

Petition for voluntary discipline accepted. Suspension until further order of this Court.


All the Justices concur.

Paula J. Frederick, General Counsel State Bar, Jenny K. Mittel-man, Assistant General Counsel State Bar, for State Bar of Georgia.